Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the application are deemed to be directed to a non-obvious improvement over the known prior art. In combination with the other claimed limitations, the invention further comprises a rocker arranged at a lower lateral part of a vehicle body and extending along a front- rear direction of the vehicle body; and a hollow beam extending along the front-rear direction and fixed to a power supply package, the hollow beam including an upper plate, a lower plate, and a vertical plate, and the vertical plate connecting the upper plate and the lower plate; wherein the hollow beam is fixed to the rocker by a bolt penetrating the upper plate and the lower plate, and a head of the bolt overlaps the vertical plate in an axial direction of the bolt, and/or a washer through which the bolt extends overlaps the vertical plate in the axial direction. The most relevant known prior art fails to teach or suggest this combination of features, particularly the bolt extending through the upper and lower plate with a head of the bolt and/or washer overlapping the vertical plate in the axial direction.
Toyota (US 20190382051) , Toyota (US 20190009662), and Ayukawa (US 20190009662) show bolts that join a rocker and hollow beam, but the bolt does not pass through the upper and lower plate of the hollow beam and does not overlap the vertical plate.
Sudhindra (US 20180215245) shows a bolt that passes through upper and lower plates with the head of the bolt partially overlapping a reinforcement, but the reinforcement is a cylindrical sleeve around the bolt, not a vertical wall.
The other cited references show the general state of the art of similar lower vehicle structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETH/Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612